Citation Nr: 1808496	
Decision Date: 02/09/18    Archive Date: 02/20/18

DOCKET NO.  14-10 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for viral hepatitis.  

2.  Entitlement to service connection for cirrhosis of the liver, to include as secondary to viral hepatitis.  

3.  Entitlement to service connection for left and right wrist carpal tunnel syndrome.  

4.  Entitlement to service connection for left and right arm/elbow tendonitis.  

5.  Entitlement to service connection for a back disability, to include claimed as secondary to the service-connected left knee disabilities.  

6.  Entitlement to a rating in excess of 10 percent for limitation of flexion residuals of left knee injury.  

7.  Entitlement to a rating in excess of 20 percent post arthroscopy patellofemoral syndrome residuals of left knee injury.  

8.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Veteran represented by:  John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from November 1972 to November 1975 and from June 1982 to May 1985, with additional service in the Army Reserve. This matter is before the Board of Veterans' Appeals (Board) on appeal of July 2012 and February 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  The July 2012 rating decision, in pertinent part, denied service connection for viral hepatitis and a back disability, assigned a 10 percent rating for left knee limitation of flexion, and denied a higher rating for left knee patellofemoral syndrome.  The February 2014 decision denied service connection for cirrhosis of the liver, left and right wrist carpal tunnel syndrome, left and right arm/elbow tendonitis, and a TDIU rating.  

A March 2016 Board decision reopened a claim of service connection for viral hepatitis; denied service connection for left and right wrist carpal tunnel syndrome, left and right arm/elbow tendonitis, and a back disability; and denied ratings higher than 10 percent for left knee limitation of flexion and higher than 20 percent for left knee post arthroscopy patellofemoral syndrome.  The Board also remanded the issues of service connection for viral hepatitis (on the merits) and cirrhosis of the liver and the TDIU issue.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (CAVC).  In a May 2017 Memorandum Decision, the CAVC, in pertinent part, vacated that part of the Board's March 2016 decision as to the bilateral wrist, bilateral arm/elbow, back, and left knee claims that were denied, remanding those matters to the Board for further adjudication; the part of the Board's decision denying two additional service connection claims pertaining to the hips and right knee was affirmed by the CAVC.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In the CAVC Memorandum Decision it was noted that the parties agreed the Board had discounted the Veteran's lay statements and did not consider her medical training as a nurse.  She described her nursing duties as involving frequent tugging, lifting, and carrying of litters.  The CAVC remanded the case to the Board, in part for the Board to assess whether the evidence indicated that the Veteran's wrist and arm/elbow conditions may be associated with service.  On review of the evidence, the Board finds that a VA examination is warranted to address the questions regarding the bilateral upper extremity claims.  As for the back claim, the CAVC found that an April 2012 VA examiner's opinion was inadequate because it was primarily based on the purported absence of documentation in the service and postservice medical records and because it failed to consider the Veteran's lay statements about her chronic symptomatology.  Therefore, a new medical opinion is required.  The CAVC also found that April 2012 and November 2014 VA examinations evaluating the left knee disabilities were inadequate and that a new examination was necessary.  In particular, it was agreed by the parties that the Board did not discuss the findings relative to left knee flare-ups resulting in additional functional loss or impairment, and it was further found that the examination reports did not sufficiently describe flare-ups or detail the limitation of motion as required.  

Regarding service connection for viral hepatitis and cirrhosis of the liver, these matters were the subject of the Board's remand in March 2016, along with the TDIU issue.  The Board directed that a VCAA notice letter be sent to the Veteran on the viral hepatitis claim and that the RO should thereafter adjudicate the claim on the merits (following any indicated development, such as arranging for an examination and opinion if needed).  Such was completed (without an examination and opinion), and the RO denied the hepatitis claim as well as the intertwined cirrhosis of the liver claim.  The RO also referred to the C&P Director the TDIU claim for extra-schedular consideration under 38 C.F.R. § 4.16(b), and subsequently denied that claim.  

It is the Board's judgment that a VA examination with a medical opinion regarding any hepatitis and liver disease is necessary.  The evidence shows that the Veteran was a nursing assistant/nurse both during and after service.  She has expressed her belief that she contracted hepatitis from a patient in the late 1970s.  Although the Veteran was discharged from her first period of service in November 1975 and had another period of active service from June 1982 to May 1985, in the intervening time period military personnel records show she had a brief period of active duty for training with the Reserves from February 18, 1979 to March 3, 1979.  Private medical records reflect a diagnosis of hepatitis in June 1979 and October 1979.  She was also seen at the VA in June 1979, and given a diagnosis of viral hepatitis.  An October 1981 military medical history report notes the Veteran had had hepatitis with no recurrent problems.  Service treatment records in 1983 and 1984 indicate diagnoses of a history of hepatitis with a suspicion of chronic active or persistent hepatitis, and chronic hepatitis.  A March 1984 military medical history report notes a history of hepatitis flare-ups.  A military physical examination report in April 1997 notes a history of noninfectious hepatitis, contacted from a pediatric patient at Brooke Army Medical Center in 1978.  Private treatment records show elevated liver function tests at times, with complaints of fatigue since 2000.  Two VA medical opinions were obtained.  In January 2013, the examiner concluded that as lab tests of liver enzymes with screening for hepatitis B and C were negative at that time, the Veteran's fatigue was not likely caused by or the result of hepatitis, acute or chronic, because such condition was not found on the examination.  In September 2016, the examiner found it reasonable that there was a diagnosis of chronic hepatitis, and opined that the records did not support a finding of aggravation of pre-existing hepatitis beyond natural progression during service (this was premised on the Veteran having an initial diagnosis in June 1979, before she began active service in 1982).  Based on the current record the nature and etiology of any hepatitis and liver disease remain unclear.  

As for the TDIU rating issue, it is inextricably intertwined with left knee rating issues being remanded for additional evidentiary development.  Therefore, consideration of the TDIU matter will be deferred pending development of the remanded issues.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should arrange for the Veteran to be examined by an appropriate physician to ascertain the nature and etiology of any current viral hepatitis and liver disease she may have.  Her claims folder must be reviewed by the examiner in conjunction with the examination.  

The examiner should identify the specific type of hepatitis, if any, and liver disease, if any the Veteran is found to have.  For each identified disease, the examiner should opine whether it is at least as likely as not (50 percent or higher probability) related to an injury, disease, or event during the Veteran's military service (from November 1972 to November 1975, from February 18, 1979 to March 3, 1979, and from June 1982 to May 1985).  Regarding any identified liver disease, the examiner is also asked to opine whether it is at least as likely as not proximately due to OR aggravated (a permanent increase in severity beyond natural progress) by any current hepatitis identified.  

The examiner is asked to consider, and comment upon, the following:  the Veteran's statements concerning the contraction of viral hepatitis from a patient at Brooke Army Medical Center (in the context of the Veteran's nursing background and in light of known incubation periods for the various types of hepatitis); the medical records noting diagnosis of hepatitis in 1979 and an apparent history of intermittent hepatitis flare-ups and elevated liver function tests since then; and VA examiner opinions in January 2013 and September 2016 regarding hepatitis.  

The examiner must explain the rationale for all opinions, citing to relevant evidence, supporting factual data and medical literature, and prior medical opinions, as deemed appropriate.  If an opinion sought cannot be given without resort to speculation, (to satisfy legal requirements) the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (additional facts are required, or the examiner does not have the requisite knowledge or training), in which case the examiner should identify the further testing/specialist's opinion/other information that is needed for the requested opinion.  

2.  The AOJ should also arrange for an orthopedic examination of the Veteran to ascertain the nature and etiology of her current left and right wrist carpal tunnel syndrome, left and right arm/elbow tendonitis, and back disabilities, and assess the severity of her left knee disabilities.  The claims file must be reviewed by the examiner in conjunction with the examination. 
Upon review of the claims file and examination of the Veteran, the examiner should provide an opinion that responds to the following:  

(a). Is it at least as likely as not (a 50 percent or greater probability) that the currently diagnosed bilateral wrist disability is etiologically related to service;  

(b). Is it at least as likely as not that the currently diagnosed bilateral arm/elbow disability is etiologically related to service; and 

(c). Is it at least as likely as not that the currently diagnosed back disability is etiologically related to service; or is proximately due to OR aggravated (increased in severity beyond natural progression) by service-connected left knee disabilities.  

The examiner must acknowledge the symptoms the Veteran reported she experienced during, and after discharge from, service, and discuss lay and medical evidence of continuity of symptomatology.  The examiner should review the lay statements concerning the Veteran's chronic symptomatology since service and her nursing duties during service (involving frequent tugging, lifting, and carrying of litters), and consider her professional occupation as a nurse, in the context of her competence to relate a current diagnosis to military service.   

The examiner must explain the rationale for all opinions, citing to relevant evidence, supporting factual data and medical literature, and prior medical opinions (e.g., the April 2012 VA examination report, the private medical opinion of June 2013, and the private chiropractor statement of July 2013), as deemed appropriate.  

Regarding the assessment of the severity of the Veteran's left knee disabilities, all clinical findings should be reported in detail.  

The examiner must note ranges of motion, with notation of the degree of motion at which the Veteran experiences pain including after repetitive use and during flare-ups (or the examiner must explain why such findings could not feasibly be obtained or why an approximation of such findings in reliance of her statements could not be given, especially given her background as a professional nurse).  Range of motion testing should, to the extent possible, reflect ranges of motion on active and passive motion as well as in weight-bearing and nonweight-bearing (or the examiner must explain why such findings could not feasibly be obtained).  Guidance provided by the CAVC states that in relation to flare-ups causing additional loss of motion, an opinion that "actual additional loss cannot be determined unless an examiner is present to objectively measure any additional loss," (as indicated by a November 2014 VA examiner) is not insufficient because it does not explain why such loss feasibly could not be determined.  

The examiner should also describe the Veteran's functional impairment from her service-connected left knee disabilities and furnish an assessment (without consideration of her age and any nonservice-connected disabilities) as to the types of activities she would be able to participate in and those that would be precluded by the left knee disabilities, from a medical standpoint.  
All opinions must include rationale.  

3.  After the development requested above is completed, the AOJ should readjudicate the claims of service connection for viral hepatitis, cirrhosis of the liver (to include as secondary to viral hepatitis), left and right wrist carpal tunnel syndrome, left and right arm/elbow tendonitis, a back disability (to include as secondary to service-connected left knee disabilities); the claims seeking ratings in excess of 10 percent for left knee limitation of flexion and in excess of 20 percent for left knee patellofemoral syndrome; and the claim for a TDIU rating.  If any benefit sought remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and her attorney opportunity to respond, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the CAVC for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the Veteran's appeal.  38 C.F.R. § 20.1100(b) (2017).


